DETAILED ACTION
Claims 1-23 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, 7 recite the limitation "the receiver", “the alleged sender”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5-6 recite the limitation "whether alleged sender".  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the originator".  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the sender", “the receiver”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the identity user".  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the one or more associates".  There is insufficient antecedent basis for this limitation in the claim.
The claims use “biometric-enabled” and “biometric enabled” making it indefinite and inconsistent which one is being referenced and whether they are the same entity.
The claims alternate between sender and originator making it indefinite if they are different or the same “entity”.
This is not intended to be a complete list of indefinite issues.
Double Patenting
Claims 1-23 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims of Patent Nos. 10148649 and 10855679.  Although the conflicting claims are not identical, they are not patentably distinct from each other because 
“A method for confirming an identity of an originator of an electronic mail (email) performed by a verification server, the method comprising: receiving a request for verification of the identity of an alleged originator of the email; determining the alleged originator of the email, wherein an identity-proofed biometric is associated with the alleged originator of the email; obtaining from the alleged originator of the email an indication of whether the alleged originator of the email is the originator of the email and verification of the identity of the alleged originator of the email based on the identity-proofed biometric” (claim 1, instant application) is analogous to 
“A process involving identity proofing, the process performed electronically, automated on a computer system and scalable as to number of persons participating, the process comprising the steps of: verifying that a user making an electronic request for identity proofing is on an electronic directory of persons eligible for identity proofing; creating an attest list for the user, the attest list comprising one or more associates of the user that can confirm an identity of the user when viewing a video of the user, wherein creating the attest list comprises identifying the one or more associates from a directory of an organization and the one or more associates comprises one or more persons that have been previously approved by another person within the organization to verify the identity of the user; collecting a first video of the user making the electronic request for identity proofing; presenting the first video to the one or more associates on the attest list; asking the one or more associates for a confirmation of the identity of the user based on reviewing the first video; deriving a first biometric for the user from the first video of the user; saving the first biometric derived from the first video, wherein the first biometric derived from the first video is an identity-proofed biometric in response to the one or more associates confirming the identity of the user in the first video; receiving a request for identity authentication of the user after the first biometric is saved as the identity-proofed biometric; receiving a second video of the user through the computer system as part of the request for identity authentication; deriving, by the computer system, a second biometric from the second video; comparing the second biometric to the identity-proofed biometric; and confirming the identity of the user based on the comparison of the second biometric to the identity-proofed biometric” (claim 1, patent 10148649) and analogous to 
“A process for identity proofing a user in an organization, the process comprising: acquiring data from a mobile device associated with the user, the data used for verifying an identity of the user; creating an attest list for the user, the attest list comprising one or more associates of the user that can confirm the identity of the user when viewing a video of the user, wherein creating the attest list comprises identifying persons to verify the identity of the user from a directory of the organization who have been approved to confirm the identity of the user by another person within the organization; presenting the video of the user to the one or more associates on the attest list for confirmation of the identity of the user; obtaining confirmation of the identity of the user from the one or more associates based on reviewing the video of the user; generating an identifying indicator for the user based on the confirmation of the identity of the user from the one or more associates; storing the identifying indicator for the user with the attest list comprising the one or more associates that confirmed the identity of the user and marking the identifying indicator as untrusted when an associate on the attest list that confirmed the identity of the user is marked as untrusted” (claim 1, patent 10855679).
This is a provisional obviousness-type double patenting rejection because the conflicting claims of the instant application have not in fact been patented.
The claims of the conflicting patents and/or applications contain every element of claims 1-23 of the instant application and thus anticipate the claims of the instant application. Claims 1-23 of the instant application therefore are not patently distinct from the copending application claims and as such are unpatentable for obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species with that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is “anticipated” by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4. This court’s predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic claim. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nrbisrath (20130225129).
Regarding claim 22, Nrbisrath teaches 22. A process for confirming an identity of a user, the process comprising (abstract): 
acquiring a new set of video data from a mobile device associated with the user, the new set of video data used for verifying an identity of the user (par.88-99), 
wherein the identity of the user was previously confirmed based on an initial set of video data; acquiring the initial set of video data with which the identity user was previously confirmed (par.42-51, 111-136); 
providing the initial set of video data and the new set of video data for comparison; and determining whether the identity of the user is confirmed based on the comparison of the initial set of video data and the new set of video data (par.42-51,146-151).
Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richards (20150128240).
Regarding claim 23, Richards teaches 23. A process for confirming an identity of a user, the process comprising (abstract): 
acquiring data from a mobile device associated with the user, the data used for verifying an identity of the user, wherein the user is included in a first group in a directory (par.62-71); 
creating an attest list for the user, the attest list comprising in a second group persons in the directory that have been approved to confirm the identity of a user in the first group in the directory, wherein the first group and the second group are different groups in the directory (par.70-72); 
presenting a video of the user to the one or more associates of the user in the second group for confirmation of the identity of the user (par.54-58, 66-71); 
obtaining confirmation of the identity of the user from the one or more associates in the second group based on reviewing the video of the user (par. 78-87); 
generating an identifying indicator for the user based on confirmation of the identity of the user from the one or more associates; and storing the identifying indicator for the user with the attest list comprising the one or more associates in the second group that confirmed the identity of the user (par.77-80).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 15-17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (9450957), and further in view of Richards.
Regarding claim 1, Daniel teaches 1. A method for confirming an identity of an originator of an electronic mail (email) performed by a verification server, the method comprising (abstract): 
receiving a request for verification of the identity of an alleged originator of the email; determining the alleged originator of the email, wherein a biometric is associated with the alleged originator of the email (col. 6, 40-67); 
obtaining from the alleged originator of the email an indication of whether the alleged originator of the email is the originator of the email and verification of the identity of the alleged originator of the email based on the biometric (col.7, 1-40, 8, 10-40).
Daniel does not expressly disclose, however, Richards teaches identity-proofed biometric (par.49-63).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Daniel to use biometrics as taught by Richards.
One of ordinary skill in the art would have been motivated to perform such a modification to further authenticate access to resources (Richards, par.40-60).
Regarding claim 15, Daniel teaches 15. A method for confirming an identity of sender of an electronic mail (email) performed by a biometric-enabled client associated with an alleged sender of the email, the method comprising (abstract): 
receiving from a verification server a request for confirmation of originating the email and for verification of the identity of the sender (col. 6, 40-67); 
providing to the verification server an indication of whether the alleged sender of the email is the originator of the email (col. 6, 40-67); 
providing to the verification server verification of the identity of the alleged sender of the email based on a biometric associated with the alleged sender (col.7, 1-40, 8, 10-40).
Daniel does not expressly disclose, however, Richards teaches identity-proofed biometric (par.49-63).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Daniel to use biometrics as taught by Richards.
One of ordinary skill in the art would have been motivated to perform such a modification to further authenticate access to resources (Richards, par.40-60).
Regarding claim 2, Daniel/Richards teaches wherein the request for verification of the identity of an alleged originator of the email is received from the receiver of the email and comprises at least one of the email or an identifier of the email, and wherein the determining the alleged originator of the email comprises parsing the email to determine the alleged sender of the email (Daniel, 6, 40-67, 8, 10-55).
Regarding claim 3, Daniel/Richards teaches wherein receiving the email from the receiver of the email comprises receiving the email as forwarded by the receiver or via an application on a receiver client (Daniel, 6, 40-67, 8, 10-55).
Regarding claim 4, Daniel/Richards teaches determining a biometric-enabled client associated with the alleged sender and sending a request for verification of the email to the biometric-enabled client, wherein the indication of whether the alleged originator of the email is the originator of the email and verification of the identity of the alleged originator of the email based on the identity-proofed biometric is in response to the request for verification of the email (Daniel, 6, 40-67, 8, 10-55, Richards, 49-63).
Regarding claim 5, Daniel/Richards teaches sending to the receiver verification of whether alleged sender of the email is the originator of the email (Daniel, 6, 40-67, 8, 10-55).
Regarding claim 6, Daniel/Richards teaches providing the receiver with access to the verification server from which the receiver receives verification of whether alleged sender of the email is the originator of the email (Daniel, 6, 40-67, 8, 10-55).
Regarding claim 7, Daniel/Richards teaches wherein the request for verification of the identity of an alleged originator of the email is received from the originator of the email (Daniel, 6, 40-67, 8, 10-55).
Regarding claim 8, Daniel/Richards teaches wherein the request for verification of the identity of an alleged originator of the email received from the originator of the email comprises at least one of the email or an identifier of the email, wherein the determining the alleged originator of the email comprises parsing the email to determine the alleged sender of the email further comprising (Daniel, 6, 40-67, 8, 10-55): 
determining a biometric-enabled client associated with the alleged sender; and sending a request for verification of the email to the biometric-enabled client, wherein the indication of whether the alleged originator of the email is the originator of the email and verification of the identity of the alleged originator of the email based on the identity-proofed biometric is in response to the request for verification of the email (Daniel, 6, 40-67, 8, 10-55, Richards, 49-63).
Regarding claim 10, Daniel/Richards teaches wherein the indication of whether the alleged originator of the email is the originator of the email and verification of the identity of the alleged originator of the email based on the identity-proofed biometric is received from the originator of the email with the email (Daniel, 6, 40-67, 8, 10-55, Richards, 49-63).
Regarding claim 16, Daniel/Richards teaches wherein the verification server received a request to verify the identity of the sender of the email from the receiver of the email (Daniel, 6, 40-67, 8, 10-55, Richards, 49-63).
Regarding claim 17, Daniel/Richards teaches sending to the verification server a request to verify the identity of the sender of the email from the sender of the email (Daniel, 6, 40-67, 8, 10-55, Richards, 49-63).
Regarding claim 20, Daniel/Richards teaches wherein the identity-proofed biometric is stored in the biometric-enabled client (Daniel, col.3, 1-50).
Regarding claim 21, Daniel/Richards teaches wherein the identity-proofed biometric is stored in the verification server and providing the verification of the identity of the alleged sender of the email based on an identity-proofed biometric associated with the alleged sender comprises sending one or more biometrics from the biometric enabled client to the verification server (Daniel, col.3, 1-50).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Daniel/Richards, and further in view of White (20130074194).
Regarding claim 9, Daniel/Richards does not expressly disclose, however, White teaches sending to the originator of the email a verification token for identification of the email; wherein the indication of whether the alleged originator of the email is the originator of the email and verification of the identity of the alleged originator of the email based on the identity-proofed biometric is received from the originator of the email with the verification token (par.55-60, 75-78, 84-102).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Daniel/Richards to use tokens as taught by White.
One of ordinary skill in the art would have been motivated to perform such a modification to further increase the security of electronic messages (White, par.1-9, 24-32).
Claims 11-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel/Richards, and further in view of Danis (9277049).
Regarding claim 11, Daniel/Richards does not expressly disclose, however, Danis teaches wherein the verification server sends the email with an indication of verification of the identity of the originator of the email (col.93, 55 – col.94, 50).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Daniel/Richards to use an email verification service as taught by Danis.
One of ordinary skill in the art would have been motivated to perform such a modification to provide trust for received emails (Danis, col.57-58).
Regarding claim 12, Daniel/Richards does not expressly disclose, however, Danis teaches wherein the verification server sends an indication of verification of the identity of the originator of the email to the originator of the email, wherein the originator of the email sends the email with the indication of verification of the identity of the originator of the email (col.93, 55 – col.94, 50).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Daniel/Richards to use an email verification service as taught by Danis.
One of ordinary skill in the art would have been motivated to perform such a modification to provide trust for received emails (Danis, col.57-58).
Regarding claim 13, Daniel/Richards does not expressly disclose, however, Danis teaches providing a receiver of the email with access to the verification server from which the receiver receives verification of the identity of the originator of the email (col.93, 55 – col.94, 50).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Daniel/Richards to use an email verification service as taught by Danis.
One of ordinary skill in the art would have been motivated to perform such a modification to provide trust for received emails (Danis, col.57-58).
Regarding claim 14, Daniel/Richards teaches encrypting the email, however Danis teaches wherein a receiver receives the email encrypted, the method further comprising: obtaining verification of the receiver identity based on an identity-proofed biometric associated with the receiver; and providing a decryption key for the email to the receiver based on the verification of the receiver identity (col.27, 40-67).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Daniel/Richards to use an email verification service as taught by Danis.
One of ordinary skill in the art would have been motivated to perform such a modification to provide trust for received emails (Danis, col.57-58).
Regarding claim 18, Daniel/Richards does not expressly disclose, however, Danis teaches wherein the verification server sends the email with an indication of verification of the identity of the alleged sender of the email to a recipient of the email (col.93, 55 – col.94, 50).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Daniel/Richards to use an email verification service as taught by Danis.
One of ordinary skill in the art would have been motivated to perform such a modification to provide trust for received emails (Danis, col.57-58).
Regarding claim 19, Daniel/Richards does not expressly disclose, however, Danis teaches receiving from the verification server an indication of the verification of the identity of the alleged sender of the email; and sending the email to a recipient of the email with the indication of the verification of the identity of the alleged sender of the email (col.93, 55 – col.94, 50).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Daniel/Richards to use an email verification service as taught by Danis.
One of ordinary skill in the art would have been motivated to perform such a modification to provide trust for received emails (Danis, col.57-58).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Saxena (20120167174) teaches In embodiments of trusted email sender indicators, email messages are received for distribution, and validation techniques can be applied to determine whether a sender of an email message is trusted. If the sender of the email message is determined to be trusted, a trusted sender indicator can be associated with the email message for display with the email message. The trusted sender indicator indicates that the email message is from a trusted sender, such as when the trusted sender indicator is displayed along with the email message at a recipient client device.
Heimbigner (20090138711) teaches A Reachback email system includes methods and software products for intercepting a sent email message from an email client, algorithmically determining a first Reachback URL from an email address of the email client, adding the first Reachback URL to the sent email message to form a sent Reachback email message, digitally signing the sent Reachback email message, sending the sent Reachback email message to at least one recipient, publishing Reachback validation information (RVI) accessible by the at least one recipient using the first Reachback URL, intercepting a received Reachback email message before delivery to the email client, retrieving RVI for the received Reachback email message using a Reachback URL, validating the RVI, the Reachback URL and the Reachback email message contents, providing an indication of the Reachback email message validation, and delivering the received Reachback email message to the email client.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Garcia Cervetti/Primary Examiner, Art Unit 2419